The Court. Understanding this application was to be made, I have taken pains to look through the several works on criminal law, but have not been able to find anything upon the subject. The nearest to it is the decision ot the Supreme Court in McCue vs. Ferguson. 23 P. F. Smith, 333, That was a case of slander,with a plea of justification. The court held that the defendant could withdraw the justification (which amounted to a plea of guilty), and plead not guilty. I think that case sufficient to allow this application.
This is another matter that should be taken into consideration. It has gone abroad that* this plea was inconsiderately entered, and an imputation lodged against counsel in consequence. We ought to protect the reputation of airy member ot thg bar when thus assailed. This case is one of magnitude, and had we been called upon to give sentence this morniug, we should have felt obliged to impose a long teim of imprisonment. The charge is serious, and calls for severe treatment. The defendant should have the benefit of a full heariug.
Application granted.
Oral opinion by
Handley, P. J.